Upon filing, with the clerk of Sullivan county within five days from the entry hereof, a proper undertaking in the penalty of $1,500, approved of as to form and sufficiency in the manner required by law, the motion of the defendant Frieder for a stay of all proceedings as to him upon the order appealed from is granted; the stay to continue until the hearing and determination of the appeal, or the further order of the court. Upon filing, with the clerk of Sullivan county within five days from the entry hereof, a proper undertaking in the penalty of *932$2,300, approved of as to form and sufficiency in the manner required by law, the motion of the defendant Lehrich for a stay of all proceedings as to her upon the order appealed from is granted; the stay to continue until the hearing and determination of the appeal, or the further order of the court.